IN THE SUPREME COURT OF TEXAS
                                       NO. 19-0637

           IN RE ACADEMY, LTD. D/B/A ACADEMY SPORTS + OUTDOORS

                          ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

       1.      Relators’ motion for emergency temporary relief, filed July 25, 2019, is
granted.    All discovery in Cause No. 2019CI03804, styled Deborah Braden, et al. v.
Academy, Ltd. d/b/a Academy Sports + Outdoors, in the 37th District Court of Bexar
County, Texas, is stayed pending further order of this Court.
       2.      The real parties in interest are requested to respond to relators’ petition for
writ of mandamus on or before August 5, 2019.
       3.      The petition for writ of mandamus remains pending before this Court.


       Done at the City of Austin, this July 26, 2019.



                                              BLAKE A. HAWTHORNE, CLERK
                                              SUPREME COURT OF TEXAS

                                              BY CLAUDIA JENKS, CHIEF DEPUTY CLERK